 1   Donald J. Churnside, OSB # 791876
     GAYDOS, CHURNSIDE &BALTHROP, P.C.
 2   Attorneys at Law
     440 East Broadway, Suite 300
 3
     Eugene OR 97401
4    Telephone: (541) 343-8060
     Facsimile: (541) 343-1599
 5   Email: don@oregonlegalteam.com
     Attorney for Unsecured Creditors Committee
 6

 7

 8

 9                             UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF OREGON


     Inre                                            Case No.: 19-62049-tmrll

                                                      CREDITORS COMMITTEE'S
       4 Him Food Group, LLC dba                      OBJECTION TO DEBTOR'S MOTION
       Cosmos Creations,                              FOR ORDER AUTHORIZING THE SALE
                                                      OF SUBSTANTIALLY ALL ASSETS OF
                                         Debtor.      THE DEBTOR AND RELATED RELIEF

16

17            The Unsecured Creditors Committee, by and through its counsel, hereby objects to the
18
     Debtor's motion for order authorizing the sale of substantially all assets of the debtor and related
19
     relief on the grounds and for the reason that the proposed transfer is outside the scope of
20
     11 USC §63, and circumvents the Debtor's obligation as a Chapter 11 debtor, and all parties'
21
     rights and expectations of a plan of reorganization.
22
23            1. Grant agreement is beyond the scope of 11 USC §363b.

24            The proposed asset purchase agreement attached to the Debtor's motion as Exhibit A, at

25   section 2.5, paragraph (g), requires that as part of the consideration for the purchase, the parties
26



     1 - CREDITORS COMMITTEE'S OBJECTION TO DEBTOR'S MOTION FOR ORDER AUTHORIZING THE
            SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTOR AND RELATED RELIEF
     165026
                     Case 19-62049-tmr11         Doc 84     Filed 10/28/19
 1   will enter into the grant agreement. The grant agreement is not further delineated in the asset

 2   purchase agreement.      The debtor's motion summarizes the grant agreement on page 5, at
 3
     paragraph 15, and describes that the parties will enter into a grant agreement:
 4
            "Pursuant to which a new entity established by the debtor will be granted a non-
 5
            assignable 20% economic interest in buyer, which economic interest will be non-
 6
            voting and subject to the terms and conditions set forth in the grant agreement."
 7
            The terms and conditions of that grant agreement are not further delineated. Authorizing
 8

 9   any such grant agreement is beyond the scope of 11 USC §363b, and controverts the

10   reorganization plan contemplated by 11 USC Chapter 11.             See Pension Benefit Guaranty

11   Corporation, et al. v. BraniffAirways, Inc., et al. (In re BraniffAirways, Inc.), 700 F.2d 935 (5 th
12
     Cir. 1983).
13
            In essence, the debtor is proposing to sell 80% of substantially all of the assets.
14
            2. Fair and reasonable price.
15
            As stated in the cases cited by the debtor in its motion, a sale under 11 USC §363b is
16

17   possible in the absence of a plan, subject to the sound business purpose test. The sound business

18   purpose test includes four (4) elements:

19          (1) A sound business reason;

20          (2) Accurate and reasonable notice;
21
            (3) Price is fair and reasonable; and
22
            (4) Good faith.
23
     In re Photocopy & Supply, Inc., 1994 W.L. 55306 (Bankruptcy D. Idaho 1994).
24
            At issue in the present case is the element of a fair and reasonable price and good faith.
25

26   Based upon the motion, the purchaser is only purchasing 80% of the assets, and allowing the



     2 - CREDITORS COMMITTEE'S OBJECTION TO DEBTOR'S MOTION FOR ORDER AUTHORIZING THE
            SALE OF SUB STANTIALLY ALL ASSETS OF THE DEBTOR AND RELATED RELIEF
     165026
                     Case 19-62049-tmr11         Doc 84     Filed 10/28/19
 1   debtor to retain a 20% interest. The purchase price stated in the motion and its attachments

 2   includes cash of $9,150,000, assumption of certain liabilities, a credit bid of approximately
 3
     $2,000,000, and the book value of seller's inventory and accounts receivable. Simply based on
 4
     the cash and credit bid of $11,150,000 for 80% of the assets, a purchase price for all of the assets
 5
     would equate to a reasonable sales price of $13,380,000 for 100% of the value. A sale of
 6
     substantially all of the assets authorized by 11 USC §363 should require a price paid into the
 7
     estate of 100% of the value of those assets, $13,380,000.
 8

 9            A review ofthe debtor's schedules, at Part 1, lists a value of all assets of$15,043,017.48.

10   The debtor's petition lists secured creditors at $11,426,290.91, and unsecured claims of

11   $7,329,335.87. Based upon the schedules, it appears that the sales price is intended to simply
12
     satisfy the secured claims and leave no distribution to unsecured creditors.          A liquidation
13
     analysis based on the assets and values listed in the schedules suggests that there remains assets
14
     in excess of secured debt of $3,616,727. If the debtor's schedules are accurate,it would result in
15
     approximately a 50% dividend to unsecured creditors upon liquidation.
16

17            3. Good faith.

18            Another element of the sound business purpose test is the debtor's good faith. The debtor

19   testified at the meeting of creditors that the bankruptcy filing was at the suggestion of the
20   purchaser, to protect and preserve the purchaser and the assets purchased. In addition, the
21
     president of the debtor testified that the debtor's management team would remain intact, and
22
     continue to operate the business for the benefit of the purchaser. Based upon that structure, the
23
     management team remaining intact and the debtor or insiders retaining an equity position in the
24
     purchaser, the transaction is more akin to the purchaser funding the operation of the debtor, as
25

26



     3 - CREDITORS COMMITTEE'S OBJECTION TO DEBTOR'S MOTION FOR ORDER AUTHORIZING THE
             SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTOR AND RELATED RELIEF
     165026
                      Case 19-62049-tmr11        Doc 84     Filed 10/28/19
                                 1   opposed to purchasing substantially all of the assets.        That should be done pursuant to a

                                 2   confirmed plan of reorganization.
                                 3
                                              4. Conclusion.
                                 4
                                              The debtor's proposed sale goes beyond the scope and authority of 11 USC §363. The
                                 5
                                     debtor's motion should be denied. A plan of reorganization should be proposed which could
                                 6
                                     capture the components of the sale and at the same time protect and preserve a reasonable
                                 7

                                 8   distribution to unsecured creditors.    The court would retain continuing jurisdiction over the

                                 9   operation, and the performance of a reasonable plan of reorganization.        Under the present

u
p.,;                  0\
                                10   proposal and sale, a distribution to unsecured creditors is not likely.
                      0\
p.."                  .....
                      tr,

 ~           0        ,;-,      11            DATED the 28th day of October, 2019.
:i::         gs ;:J;
 ~    2:t ~ Q
..:is:•-"-'<!'
~~~°'~                          12
~~;,:_§~
J..f ~ ~ ~µ_
S        8-go•                  13                                                        Isl Donald J. Churnside
~o8o.io
 jj ~ ~ \0                                                                          Donald J. Churnside, OSB #791876
         < >'-I. 13' o~'
u:i::•           ;:l
             ~ >I-1   !+        14
             'St'     M
·"'
 a                    Q
                      'St'
                                15
~
                      ......,
                       tr,


t!)
                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26



                                     4 - CREDITORS COMMITTEE'S OBJECTION TO DEBTOR'S MOTION FOR ORDER AUTHORIZING THE
                                             SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTOR AND RELATED RELIEF
                                     165026
                                                     Case 19-62049-tmr11          Doc 84     Filed 10/28/19
                                 CERTIFICATE OF SERVICE

       I hereby certify that I served or caused to be served the foregoing CREDITORS
COMMITTEE'S OBJECTION TO DEBTOR'S MOTION FOR ORDER AUTHORIZING THE
SALE OF SUBSTANTIALLY ALL ASSETS OF THE DEBTOR AND RELATED RELIEF, by
depositing in the United States mail at Eugene, Oregon, full and complete copies thereof, by first
class mail, postage prepaid, addressed to the following:

         Columbia Corrugated Box                         Personnel Source
         Attn: Mark Overholt                             Attn: Jerry Stiltner
         12777 SW Tualatin Sherwood Rd.                  555 Lincoln St.
         Tualatin, OR 97062                              Eugene, OR 97401
         Frank D. Taylor                                 CDB Packaging
         95796 Howard Lane                               Attn: Carl D. Brunst
         Junction City, OR 97448                         2058 N. Mill Avenue #246
                                                         Claremont, CA 81711
         Graystone Legacy Investments, LLC               J. Alexandra Rhim
         Attn: Grant S. Jones                            15910 Ventura Blvd, 12th Floor
         18301 NE 78th Circle                            Encino, CA 91436
         Vancouver, WA 98682
         John Strasheim
         1138 Breckenridge Drive
         Junction City, OR 97448

Based on the Bankruptcy Court's Electronic Case Filing records, the following person(s) should be
electronically served with notice of the filing of the attached document, when that document is filed
with the Court.
    • Christopher D. Crowell
    • Susan S. Ford
    • Nicholas J. Henderson
    • Lance A. LeFever
    • Margot D. Seitz
    • Timothy D. Solomon
    • Thomas W. Stilley
    • Donald J. Churnside
    • US Trustee - Eugene

       DATED this 28th day of October, 2019.

                                                  GAYDOS, CHURNSIDE & BALTHROP, P.C.
                                                  By    Isl Donald J. Churnside
                                                     Donald J. Chumside, OSB #791876
                                                     Proposed Attorneys for the Unsecured Creditors
                                                       Creditors Committee

                                      GAYDOS, CHURNSIDE & BALTHROP, P.C.
                                             440 E. Broadway, Suite 300
                                                   P.O. Box 1499
                                                 Eugene, OR 97440
                                        (541) 343-8060 ! FAX (541) 343-1599



                        Case 19-62049-tmr11                Doc 84             Filed 10/28/19
